SMYTH, Chief
Justice (dissenting). The court told the jury that the statute under which the indictment was found is satisfied if the property “had any value at the time it was hypothecated.”' To this no exception was taken. The defendant acquiesced in it as a correct statement of the law. True, he assumed that the court had charged “that it is unnecessary to prove market value, or any value,” and saved an exception to the alleged charge; but the court had not *464so charged, arid it said so at the time in the presence of the jury. This is its language:
“I made no such statement as that. I said that the market value need not be proven, but the value must be proven.”
It is said by my Associates that — -
“The duty is not imposed upon the defendant to * * * carefully steer the court clear of error to his certain conviction.”
No; but the law imposes on him the duty of clearly stating his exception to every action of the court upon which he expects to-predicate error in the court of review — or at least the Supreme Court of the United States has definitely said so. In Allis v. United States, 155 U. S. 117, 122, 15 Sup. Ct. 36, 38 (39 L. Ed. 91), a criminal case in which the defendant had been sentenced to five years in the penitentiary, the court declared that—
“A party must make every reasonable effort to secure from the trial court correct rulings, or such at'least as are satisfactory to him, before he will be permitted to ask any review by the appellate tribunal; and to that end he-must be distinct and specific in his objections and exceptions.” (Italics mine.).
In deciding this the court did not seem to think that it was putting forward “new or advanced thought.” It was announcing a well-settled principle of procedure. See, also, Queenan v. Oklahoma, 190 U. S. 548, 23 Sup. Ct. 762, 47 L. Ed. 1175; Budd v. United States, 48 App. D. C. 332, 334, and cases there cited.
, But even if an exception had been reserved to the instruction it. would have made no difference, because the instruction did not prejudice the defendant.' By it the court told the' jury, as we have just-seen, that the statute was satisfied if the property “had any value at the time it was hypothecated.” How did that injure defendant?1 Plainly, it was necessary under the statute for the jury to find that the stock had value. But the argument seems to be that defendant, was entitled to have the jury told that they must find whether or not the stock was worth more than $35. Supposing they had been; is. it within the range of possibilities that they would have found that it was not worth more, in view of their verdict that it was worth the-amount charged in the indictment, namely, $4,000? I think not. If such an instruction had been given, the verdict would have been just the same. Why should it have been otherwise? Therefore appellant was not prejudiced.
But was there any evidence that the property was worth more than $35 ? The defendant was charged with embezzling 20 shares of stock,, of the value of $4,000, and the jury found him guilty as charged. My Associates say that there was no evidence of the market or actual value of the stock; in other words, that there was no evidence that, the stock had any value.
The stock belonged to one Helmus and his mother. He delivered, it to Henry to be sold for the owner’s benefit. At the time of the delivery he said to Henry that he wanted a quick sale at $210 a share, but was willing to take $208 -if necessary. Henry “said he: *465thought he could make it.” Helmus further said that he had been securing dividends on the stock “about four times a year.” Wolfe, cashier of the bank which made the loan of $4,000 to Henry at the time he is charged with embezzling the stock, said that Henry asked “the bank for a loan of $4,000 on 20 shares of Mergenthaler stock, and I approved the loan.” Is not this evidence that the stock was -worth more than $35 ?
But that is not all. Henry’s bank was financially embarrassed at the time, and Wolfe knew it. He testified that he called on Henry at his place of business and talked over with him “the condition of Lewis Johnson & Co., as to the amount due our bank.” The fact that he thought it necessary to go to Henry’s office to talk over the condition of the account suggests that he regarded the necessity for settlement as urgent. He further said, at “that time the aggregate loans of Lewis Johnson & Co. with us were $75,000, or probably more”; that his bank carried an overdraft of theirs in the sum of $5,000 for “about a month and a half”; that he had talked “to Mr. Henry several times” about taking it up. At the time the $4,000 loan was made on the stock, Henry told the witness that “he was going to give a check to the Riggs National Bank for $4,000, and I [Wolfe] told the Riggs National Bank that if such a check was drawn on us it would be paid.” This discloses that the Riggs Bank lacked confidence in the financial stability of Henry’s institution, and that Wolfe knew it. Yet he loaned Henry, who was already indebted to his bank for over $75,000, and had there an overdraft for $5,000 for more than a month and a half, $4,000. Can it be reasonably said, in the face of this testimony, that the loan was not made on the stock, but on the financial worth of Henry? Wolfe himself says that Henry asked for the loan on the stock.
Here, then, we have the positive testimony of the lender that the loan was made on the stock, and, since it was, is not that evidence that he regarded the stock as worth more than $35? He was competent to testify touching its value. If he had said that it was worth more, no one, I assume, would urge that there was no evidence of value; but his conduct in making the loan indicated as clearly as his words could have done that in- his opinion the stock was worth more than that. There is, then, abundant evidence to sustain the verdict of the jury on the question of value.
The majority say that whether or not the request for the instruction set out in their opinion was correct, it was sufficient to call the court’s attention to the subject, and thereupon it became the court’s duty to frame and give a proper instruction. We have said at least twice within the last two years that—
“To predicate error on the refusal of tlie court to grant a requested instruction, tbe request must be correct in point of law and applicable to the facts of the case.”
See Jackson v. United States, 48 App. D. C. 272, 275, and decisions referred to there.
*466We have also ruled in the same case, where the defendant was sentenced to 25 years in the penitentiary, that “it was no- part of the court’s duty to recast” an erroneous request for an instruction, and cited Catts v. Phalen, 2 How. 376, 11 L. Ed. 306, Haffin v. Mason, 15 Wall. 674, 21 L. Ed. 196, Rosenbaum v. Weeden, 18 Grat. (Va.) 785, 799, 98. Am. Dec. 737, Robinson v. Parker, 11 App. D. C. 132, and Capital Traction Co. v. Copland, 47 App. D. C. 152, 161.
Furthermore, there was no contention by the defendant in the court below that the jury should find whether or not the stock was worth more than $35. He sought no instruction to that effect. His nearest approach to it was in the request set out by the majority, but that required the jury “to determine the value of the certificates”; that is, whether they were worth $33, $100, $4,000, or some other specific sum. But the statute did not require that. It was not necessary for the jury to go farther than to find whether or not the stock was worth more than $35. If worth more, the punishment would be one tiling; if not worth more, it would be another. In'no proper way did defendant bring section 851a to the attention of the lower court. In fact, it was suggested at the bar by his counsel that the court entirely overlooked the existence of the section. None the less, he is permitted by the majority to predicate error upon the assumption that the court failed to charge the jury with respect to it. This is a novel departure in appellate practice, and is utterly out of harmony with the holding of the Supreme Court of the United States on the subject. Allis v. United States; Queenan v. Oklahoma, supra.
I concede that' the court is presumed to know the law, but what has that to do with the rule that he who desires to preserve the rulings of the court for review must bring sharply to the attention of the trial judge each point on which he relies, else he will not, save in the most exceptional circumstances, be entitled to have the rulings considered by the supervising tribunal ? In the recent case of Guerini Stone Company v. Carlin Construction Company, 248 U. S. 334, 348, 39 Sup. Ct. 102, 107 ( 63 L. Ed. 275), the Supreme Court of the United States said:
“That an exception must be specific need not be emphasized,” citing McDermott v. Severe, 202 U. S. 600, 610, 26 Sup. Ct. 709, 50 L. Ed. 1162; United States v. United States Fidelity Co., 236 U. S. 512, 529, 35 Sup. Ct. 298, 59 L. Ed. 696.
And in a still more recent case, Donatto Fillippon v. Albion Vein Slate Company, 250 U. S. 76, 39 Sup. Ct. 435, 63 L. Ed. 853, decided May 19, 1919, it observed, with regard to a contention made by one of the parties, that to yield to it—
“would be to overlook the primary and essential function of an exception, which is to direct the mind of the trial judge to the point in which it is supposed that he has erred in law, so that he may reconsider it and change his ruling, if convinced of error, and that injustice and mistrials due to inadvertent errors may thus be obviated.”
In addition to the reason assigned by the Supreme Court in the case just cited, there is another: The trial justice is a busy person during the progress of a trial.' He has little time for reflection, and *467practically none for research. With contentious lawyers challenging nearly every step he takes, and harrowing him at every angle, it is a tribute to his learning that he commits so few mistakes. It is settled law, as disclosed by the decisions just referred to, that he is entitled to fair treatment at the hands of counsel, and this can be accorded only by- clearly stating each point upon which counsel relies, and then invoking the court’s judgment upon it. A trial should be an open battle, where each contestant exposes to the court below all the arrows which he intends to use. He should not be allowed to reserve some of them in his quiver until he appears in the court of review. If this is not the practice in our District, it is high time that it should become so. It would save many new trials, and greatly contribute to the speedy administration of justice and the prompt punishment of l he guilty.
Another matter worthy of comment: There are 117 assignments of error in this case. “This practice of unlimited assignments is a perversion of the rule, defeating all its purposes, bewildering the counsel of the other side, and leaving the court to gather from a brief, often as prolix as the assignments of error, which of the latter are really relied on.” Thus spoke the Supreme Court of the United States in Chesapeake & Delaware Canal Company v. United States, 250 U. S. 123, 39 Sup. Ct. 407, 63 L. Ed. 889, decided May 19, 1919. The record in the lower court teems with objections, most of which have no merit. The district attorney is charged with misconduct, and even the court itself is assailed, all without the slightest basis in the record. Of course it is the right, and the duty, of counsel to jealously guard the interests of his client; but he should do so according to correct practice.
I concur in so much of the opinion of the majority as holds that the indictment charged but one offense; but this does not mean that there must be a new trial. The authorities are ample to the effect that in such a situation the court should send the case back for re-sentence upon the first count of the indictment. In re Cica, 18 N. M. 452, 137 Pac. 598, 51 L. R. A. (N. S.) 373, and note referring to many decisions; also, United States v. Pridgeon, 153 U. S. 48, 63, 14 Sup. Ct. 746, 38 L. Ed. 631.
For the reasons given, I dissent.